Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Anworth Mortgage Asset Corporation (the “Company”) on Form10-Q for the quarterly period ended March 31, 2017, as filed with the Securities and Exchange Commission on May 5, 2017 (the “Report”), I, Joseph Lloyd McAdams, Chairman of the Board and Chief Executive Officer (Chief Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/JOSEPH LLOYD MCADAMS Joseph Lloyd McAdams Chairman of the Board and Chief Executive Officer May 5, 2017
